FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PHIL GANEZER and LYNETTE SOHL,                No. 09-55818
on their own behalf and on behalf
of all others similarly situated; et             D.C. No.
al.,                                          2:08-cv-08666-
                 Plaintiffs-Appellees,
                                                GAF-RC
                                             Central District of
                  v.
                                                California,
DIRECTBUY, INC., an Indiana                    Los Angeles
Corporation,
                                                 ORDER
                Defendant-Appellant.
                                         
                      Filed June 25, 2009

 Before: Kim McLane Wardlaw, Johnnie B. Rawlinson, and
             N. Randy Smith, Circuit Judges.


                            ORDER

   The judgment of the district court is vacated. This matter
is remanded to the district court with instructions to stay pro-
ceedings pending a decision by the United States Supreme
Court in Hertz Corp. v. Friend, No. 08-16963, 2008 WL
4750198 (9th Cir. Oct. 30, 2008), cert. granted, 2009 WL
559348 (U.S. June 8, 2009) (No. 08-1107). The appeal is
removed from the July 10, 2009, Pasadena calendar.

  IT IS SO ORDERED.




                              8191
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.